Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory
The examiner in charge of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Adam Weidner in Art Unit 1649.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The only outstanding rejection is on the basis of written description, specifically whether or not the genus of “LTA4H antibody or a binding fragment thereof” with the properties of “inhibits LTA4H protein” meets the written description requirements.
The Examiner agrees that for a claim drawn to a new use for known antibodies, it is possible to claim those antibodies solely by their function, which is what has been instantly claimed. However, the Examiner disagrees that this is always sufficient. For example, Applicant argues that Herschler is more probative than Amgen because Applicant is not claiming the antibodies themselves and that “the written description standard for describing the antibodies does not apply to the instant claims” (remarks 1/18/22 p.4; emphasis omitted). While the claims in Amgen were composition claims, Amgen nevertheless makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with “inhibits LTA4H protein” leads to the same conclusion: the compounds are required to practice the 
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”

This diverges from the instant fact pattern. Applicant has provided new evidence that multiple LTA4H antibodies were known in the art and commercially available. While Applicant refers to these as “available LTA4H antibodies” or “commercially available LTA4H antibodies”, the Examiner understands this is simplified and that the phrase “which inhibits LTA4H” is implied, as that is the genus of antibodies of the instant claims which must be described (see, e.g., previous Office Action and claim 1). The Examiner does not possess any evidence that these are not all inhibitory antibodies and, as they are being offered as evidence that the class of inhibitory LTA4H antibodies were “well known in the art”, may be considered representative of known inhibitory LTA4H antibodies. Applicant argues that many different vendors provided well-known and commercially available antibodies that inhibit LTA4H protein at the priority date of the instant application (remarks 1/18/22 p.7).
Thus, certainly no conserved feature of the genus beyond function alone is provided. However, Applicant has furnished evidence and attested that dozens of LTA4H antibodies or binding fragments thereof which inhibit LTA4H protein were known as of the filing date. The Examiner, taking the evidence as a whole, agrees that these antibodies sufficiently describe this class of antibodies, and so a description of using antibodies to inhibit LTA4H coupled with the evidence that many such antibodies existed at the time of filing is sufficient to meet the written description requirement.
Therefore, the written description rejection is withdrawn. As there are no remaining rejections of record, the claims are allowable.
However, for clarity within the record, the Examiner makes the following observations regarding Applicant’s remaining arguments:
necessary to meet the written description requirement where the claim is a method of treatment that requires “a therapeutically effective amount” of the antibody, including a claim where this effect is explicitly in humans. It is not enough to merely claim such antibodies; Applicant must convey possession of such antibodies, e.g., that either through the specification or what was already known in the art at the time of filing, one led to the genus of inhibitory LTA4H antibodies would be able to envisage such antibodies sufficiently that one would understand Applicant to be in possession of the invention as broadly as claimed with an expectation that these antibodies would be effective for their claimed purpose, including any functional properties or therapeutic outcomes claimed.
Applicant argues the claim is allowed to encompass inoperative embodiments, which is true (MPEP §2164.08(b)). Relevant here is Applicant’s statement that the provision for allowing inoperative embodiments is to allow for encompassing “known inoperative materials which those skilled in the art would not even try” (remarks 1/18/22 p.6, emphasis original). In this situation, the relevant question here is that when guided to the genus of LTA4H antibodies, was it known at the time of filing which antibodies were inhibitory, which were agonists, or which “merely bind” as suggested in the last Office Action? In other words, were the inoperative antibodies known and would have been recognized as “predictably inoperative” (remarks 1/18/22 p.6) such that the artisan would never even try those particular embodiments?
This standard highlights why the arguments in the next paragraph on p.6 are not persuasive. Applicant argues that a skilled artisan could “have assayed the effect of an antibody on LTA4H activity using the assays described in the instant specification”. Such a standard does not meet the written description requirement. Essentially, with such a standard proposed by Applicant, one could lay claim to all inhibitory LTA4H antibodies without knowing which such antibodies were actually inhibitory; it would require others to “try” the antibody to determine for themselves if the antibody was inhibitory and so such known to be inoperative until they were tested. Rather, it would place the onus on others to then seek out the identity of the antibodies which would work in the instant method with no predictable expectation that any specific antibody was inhibitory, agonist, or merely binds LTA4H. This fails to meet the written description requirement because a method of treatment where the therapeutic agent is merely postulated to exist while leaving it to others to actually identify such agents does not convey possession of the method as claimed. In Rochester (see above), the skilled artisan could have then set out to discover a compound that inhibited PGHS-2 activity using screening assays, but the Courts deemed it was not enough to lay claim to a genus only to require others to discover the actual members of that genus.
Applicant quotes MPEP §2163(II)(A)(3)(a)(ii) as stating “a functional recitation of those known compounds in the specification may be sufficient as that description”. This quote is truncated to remove the word “Occasionally” at the start of that sentence.
Applicant argues that the instant disclosure makes clear that “any LTA4H antibody or binding fragment thereof that binds to LTA4H would work in the instantly claimed method” (remarks 1/18/22 p.8; emphasis original). This is clearly untrue, as an antibody which binds LTA4H but elicits no actual effect on the protein or an antibody which binds LTA4H but activates or provides an agonist effect on the LTA4H protein are clearly not within the scope of the claims, which requires the LTA4H protein be inhibited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649